DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a coolant control system of a fuel cell, the system comprising: the fuel cell; a coolant line connected to the fuel cell and allowing a coolant to circulate in the coolant line to be heat-exchangeable with the fuel cell; an ion removal line provided with an ion filter and connected to a first portion and a second portion of the coolant line to allow a coolant branched from the first portion of the coolant line to pass through the ion filter and then flow into the second portion of the coolant line; an adjusting valve connected to the coolant line and the ion removal line and configured of adjusting a ratio between a first amount and a second amount of the coolant, wherein the first amount of the coolant flows into the coolant line and the second amount of the coolant flows into the ion removal line; and a controller engaged to the adjusting valve and configured for controlling the adjusting valve based on a temperature of the fuel cell or an output voltage of the fuel cell; a first bypass passage branched from the coolant line at a third portion of the coolant line, wherein the third portion of the coolant line is a point located upstream of the fuel cell, the first bypass passage bypassing the fuel cell and joining the coolant line downstream of the fuel cell; and a first bypass valve connected to the first bypass passage and adjusting a ratio between the first amount and a third amount of the coolant flowing into the coolant line and the first bypass passage respectively. The prior art also fails to disclose a coolant control method of a fuel cell, the method comprising: measuring an output voltage of the fuel cell; and adjusting, by a controller, a ratio between a first amount and a second amount of a coolant, based on a measured output voltage of the fuel cell, wherein the first amount and the second amount of the coolant respectively flow into a coolant line and an ion removal line which is provided with an ion filter and is branched from a first portion of the coolant line and joined to a second portion of the coolant line, wherein a first bypass passage is branched from the coolant line at a third portion of the coolant line, wherein the third portion of the coolant line is a point located upstream of the fuel cell, the first bypass passage bypassing the fuel cell and joining the coolant line downstream of the fuel cell, and wherein a first bypass valve is connected to the first bypass passage and adjusts a ratio between the first amount and a third amount of the coolant flowing into the coolant line and the first bypass passage respectively.  The prior art specifically fails to disclose that a first bypass passage is branched from the coolant line at a third portion of the coolant line, wherein the third portion of the coolant line is a point located upstream of the fuel cell, the first bypass passage bypassing the fuel cell and joining the coolant line downstream of the fuel cell; and a first bypass valve connected to the first bypass passage and adjusting a ratio between the first amount and a third amount of the coolant flowing into the coolant line and the first bypass passage respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722